O’Donnell, J.,
dissenting.
{¶ 24} Respectfully, I dissent.
{¶ 25} Two propositions of law have been presented to the court in this appeal. The first concerns the requirements for filing an administrative appeal pursuant to R.C. 119.12, which is jurisdictional, and the second concerns agency compliance with R.C. 119.09, which affects the validity of the agency’s action.
{¶ 26} R.C. 119.12 sets forth the requirements for perfecting an appeal from the decision of an administrative agency: “Any party desiring to appeal shall file a notice of appeal with the agency setting forth the order appealed from and the grounds of the party’s appeal. A copy of such notice of appeal shall also be filed by the appellant with the court. Unless otherwise provided by law relating to a particular agency, such notices of appeal shall be filed within fifteen days after the mailing of the notice of the agency’s order as provided in this section.”
{¶ 27} As this court stated in Ramsdell v. Ohio Civil Rights Comm. (1990), 56 Ohio St.3d 24, 27, 563 N.E.2d 285, “We have always considered it to be fundamental that when the right to appeal is conferred by statute, the appeal can be perfected only in the mode prescribed by statute.” See, also, Zier v. Bur. of Unemp. Comp. (1949), 151 Ohio St. 123, 38 O.O. 573, 84 N.E.2d 746, and Proctor v. Giles (1980), 61 Ohio St.2d 211, 15 O.O.3d 227, 400 N.E.2d 393. Furthermore, we emphasized in Lake Hosp. Sys., Inc. v. Ohio Ins. Guar. Assn. (1994), 69 Ohio St.3d 521, 525, 634 N.E.2d 611, that “[tjhere is no need to liberally construe a statute whose meaning is unequivocal and definite.”
{¶28} The Tenth District Court of Appeals has regularly reviewed cases involving R.C. 119.12 appeals and has consistently held appellants to a standard of strict statutory compliance in order to perfect such an appeal. See, e.g., Harrison v. Ohio State Med. Bd. (1995), 103 Ohio App.3d 317, 659 N.E.2d 368; In re Namey (1995), 103 Ohio App.3d 322, 659 N.E.2d 372; Colonial, Inc. v. Ohio Liquor Control Comm., Franklin App. No. 02AP-1019, 2003-Ohio-3121, 2003 WL 21385924; Berus v. Ohio Dept. of Adm. Servs., Franklin App. No. 04AP-1196, 2005-Ohio-3384, 2005 WL 1532400.
{¶ 29} In this instance, Hughes filed her notice of appeal with the court and a copy with the agency, thereby failing to adhere to the statutory requirements of *55R.C. 119.12. Accordingly, the trial court never obtained jurisdiction over her appeal. The appellate court said as much in its opinion and ruled accordingly.
{¶ 30} The predicate issue therefore presented to this court is one of jurisdiction: Did Hughes properly file her notice of appeal, or, stated differently, did the trial court obtain jurisdiction over this administrative appeal? I am not able to join my colleagues who appear to reach behind this jurisdictional issue to consider a different issue — that of agency compliance with R.C. 119.09 — which the appellate court declined to address because its ruling with respect to R.C. 119.12 rendered the R.C. 119.09 issue moot. It is therefore reviewed for the first time in this court.
{¶ 31} Regardless of whether or not the agency has complied with R.C. 119.09 in removing Hughes from her position as a director of the United Telephone Credit Union, courts cannot exercise jurisdiction unless procedural requisites are satisfied. The threshold issue before this court concerns whether the trial court ever obtained jurisdiction over the parties in this case. After Hughes filed the notice of appeal with the common pleas court, and a copy with the agency, the agency moved to dismiss the appeal for failing to comply with R.C. 119.12. The common pleas court granted that motion, thereby dismissing the appeal. Hughes subsequently moved to reconsider, claiming that the agency failed to comply with R.C. 119.09 in attempting to remove her from her position, and further claiming that R.C. 119.12 does not require the filing of an original notice of appeal with the agency. The court granted the motion to reconsider and remanded to the agency with instructions to issue a final, appealable order in compliance with R.C. 119.09. The agency then appealed, asserting that the trial court lacked jurisdiction because of noncompliance with R.C. 119.12. The question of the proper filing of a notice of appeal pursuant to R.C. 119.12, however, should not be clouded with allegations of noncompliance regarding R.C. 119.09.
{¶ 32} The legislature has prescribed the manner of filing a R.C. 119.12 appeal. No challenge has been presented in this appeal to the legislative authority in that regard, such as is made pursuant to the Modern Courts Amendment; further, whether or not the legislature should revisit R.C. 119.12 is a policy question not before us. The practicality of the appellant’s argument is appealing; nevertheless, a body of case law has developed in Ohio that compels a strict interpretation of statutory requirements for filing an administrative appeal pursuant to R.C. 119.12.
{¶ 33} In my view, today’s decision will further confuse the body of case law that has existed in this field for at least a dozen years. This is a relatively routine case of failing to strictly comply with statutory directives necessary to vest a court with jurisdiction. I believe the appellate court correctly adjudicated the issue consistent with its own precedent and rulings from this court. The trial *56court never obtained jurisdiction over these parties because Hughes filed the notice of appeal with the court instead of the agency and filed a copy with the agency instead of the court. Accordingly, the judgment of the appellate court should be affirmed, and the question of agency compliance with R.C. 119.09 was not properly presented to the court.
Jones Day and Fordham E. Huffman; and Sidley Austin L.L.P., Scott Mendeloff, and Gabriel Aizenberg, for appellant.
Marc Dann, Attorney General, and Stephen Carney, Senior Deputy Solicitor; and Porter Wright Morris & Arthur, Kathleen Trafford, and Polly Harris, for appellee.
Cupp, J., concurs in the foregoing opinion.